                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                        )    CASE NO.: 1:18CR006
                                                  )
                Plaintiff,                        )    JUDGE DONALD C. NUGENT
                                                  )
        v.                                        )
                                                  )
 AESHA JOHNSON,                                   )    PROPOSED STATEMENT OF THE CASE
                                                  )
                Defendant.                        )

       The parties, the United States of America, by and through its counsel, Justin E. Herdman,

United States Attorney, and Matthew J. Cronin and Justin Seabury Gould, Assistant United

States Attorneys, and Aesha Johnson, by and through her counsel, W. Scott Ramsey, jointly

submit the following proposed statement of the case.

                                STATEMENT OF THE CASE

       This is a criminal wire fraud and identity theft case. The Defendant, Aesha Johnson, is a

Cleveland resident.

       Count 1 of the Superseding Indictment charges the Defendant, Aesha Johnson, with

conspiracy to commit wire fraud. According to the Superseding Indictment, Johnson conspired

with Brittany Williams (her daughter) and others known and unknown to commit the criminal

scheme. The conspiracy involved the filing of false federal income tax returns in the names of

low-income persons (“victims”) that generated tax refunds. Filing these federal income tax

returns in the names of the victims required the knowledge of their personal identifying

information. Johnson acquired the victims’ personal identifying information through a variety of

means, including a prior criminal scheme. The ultimate purpose of the conspiracy was to enrich

the co-conspirators while avoiding detection.
       Johnson was incarcerated in federal prison during a portion of the conspiracy. While

incarcerated, Johnson made calls and emails to Brittany Williams, instructing her in code about

how to file the false tax returns using the victims’ identities. Williams would then follow these

instructions, filing the false tax returns using the victims’ identities and reporting back to

Johnson about her progress.

       Johnson denies the allegations in Count 1.

       Counts 2-15 allege that Johnson committed wire fraud offenses involving the

transmission of tax returns originating in Ohio and ultimately transmitting to an IRS tax

processing center in West Virginia. These wires were in furtherance of the fraudulent tax return

scheme.

       Johnson denies the allegation in Counts 2-15.

       Counts 16-29 allege that Johnson committed, and aided and abetted the commission of,

aggravated identity theft through wire transmissions of victims’ personal identifying information

to the IRS without the victims’ consent and in furtherance of the fraudulent tax return scheme.

       Johnson denies the allegations in Counts 16-29.

       Count 30 alleges that Johnson committed the crime of witness tampering. In particular,

the count alleges that Johnson intimidated, threatened, or corruptly persuaded Brittany Williams

with the intent to either (a) influence, delay, or prevent Williams’ testimony in an official

proceeding; or (b) hinder, delay, or prevent Williams’ communication to a law enforcement

officer of the United States of information relating to the commission or possible commission of

a federal offense.

       Johnson denies the allegations in Count 30.




                                                  2
      Respectfully submitted,

      JUSTIN E. HERDMAN
      United States Attorney

By:   /s/ Matthew J. Cronin
      Matthew J. Cronin (VA: 80267)
      Justin Seabury Gould (OH: 0084584)
      Assistant United States Attorneys
      United States Court House
      801 West Superior Avenue, Suite 400
      Cleveland, OH 44113
      (216) 622-3955/3869
      (216) 522-7499 (facsimile)
      Matthew.Cronin@usdoj.gov
      Justin.Gould@usdoj.gov



      _________________________
      W. Scott Ramsey
      Attorney for Aesha Johnson
      55 Public Square,
      Cleveland, OH 44113
      216) 696-5520
      wsresq@aol.com




 3
                             CERTIFICATE OF SERVICE

I hereby certify that on March 1, 2019, a copy of the foregoing was filed electronically.

Notice of this filing will be sent to all parties by operation of the Court's electronic filing

 system. All other parties will be served by regular U.S. Mail. Parties may access this

                             filing through the Court's system.


                                                      /s/ Matthew J. Cronin
                                                      Matthew J. Cronin
                                                      Assistant U.S. Attorney




                                                  4
